Citation Nr: 1642774	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for Parkinson's disease.

2.  Entitlement to service connection for Parkinson's disease.

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Nicole E. Knoll, Agent



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964, and August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The jurisdiction is currently with the RO in Phoenix, Arizona.

An appeal was also perfected on the issue of service connection for hypertension.  However, this claim was granted in a March 2013 rating decision, which the Veteran has not appealed.  Thus, that issue is no longer in appellate status.

The issues of service connection for hypothyroidism, GERD, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1.  The RO denied service connection for Parkinson's disease in a November 2005 rating decision; he did not appeal this denial and no additional evidence related to the issue of Parkinson's disease was received within the appeal period.

2.  Since the last final denial in November 2005, new and material evidence related to the issue of service connection for Parkinson's disease has been received.  

3.  The Board finds that the Veteran's current Parkinson's disease is presumed to be related to exposure to herbicide agents during his active military service in Thailand.


CONCLUSIONS OF LAW


1.  The November 2005 denial of service connection for Parkinson's disease became final. 38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for entitlement to service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20. 

The RO initially denied service connection for Parkinson's disease in a November 2005 rating decision.  It determined that the medical evidence did not show a link between the Veteran's Parkinson's disease and his alleged herbicide exposure.

The Veteran did not appeal the November 2005 rating decision.  Further, VA did not receive new and material evidence referable to this issue within one year of notification of the November 2005 denial.  As such, the November 2005 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the last final denial, in November 2005, VA amended its regulations to include Parkinson's disease to the list of diseases associated with herbicide exposure.  In addition, VA has since determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Furthermore, the Veteran has submitted previously unavailable details about his service in Thailand.  See, e.g., December 2010 statement.  Specifically, he has established that he served near the perimeter of the Royal Thai airbase where he was stationed. 

This new evidence relates to an unestablished element of the previously denied claim.  Specifically, it establishes that the Veteran served near the perimeter of the air base in Thailand and might have therefore been exposed to herbicides.  The evidence raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between the current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran is claiming service connection for Parkinson's disease, as due to herbicide exposure in Thailand.  See, e.g., July 2009 statement in support of claim.  The September 2010 VA examination shows a diagnosis of Parkinson's disease.  

Certain diseases associated with exposure to herbicide agents, including Parkinson's disease, will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1, IV.ii.1.H.5 ("M21-1").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  M21-1, IV.ii.1.H.5.b.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  Id.

In this case, the record shows that the Veteran served in the Nakhon Phanom Royal Thai Air Force Base, in Thailand, from May 1967 to May 1968.  His military occupational specialty was personnel technician.  See DD Form 214; see also Citation to Accompany the Award of the Air Force Commendation Medal (commending the Veteran for his meritorious service as a noncommissioned officer in charge of the Administrative Section, 56 Transportation Squadron).  

In a September 2010 statement, the Veteran stated that his squadron was located adjacent to the flight line and base perimeter, where he and his fellow service members performed maintenance on transportation equipment, material handling, torch cutting and welding, storage of petroleum, oil and lubricants, and other duties, as assigned by the squadron commander.  He explained that one his many duties was taking care of the administrative and personnel functions of the squadron, assisting the first sergeant and squadron commander in whatever was needed.  He indicated that, since he had experience in welding, he was used from time to time to help out in the shop as a welder, perform manual labor, load and unload material from trucks, and assist maintenance personnel.  He stated that because of his squadron's location, 55 gallon drums of Agent Orange, both full and empty, were stored at their facility.  He reported handling these barrels without gloves or other protective gear.  He stated that, in addition to this material handling, there was 
24-hour spraying around the base perimeter on a daily basis and that the military police would come to his squadron's facility for herbicide to be loaded into their sprayers.

The evidence of record clearly establishes that the Veteran had service at one of the designated Thailand military bases.  He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  Further, he has provided competent testimony that establishes service near the base perimeter.  Further, there is no evidence in the file to doubt this statement and so the Board also finds it credible.  

Resolving all doubt in favor of the Veteran, the Board finds that his service placed him near the perimeter of the Nakhon Phanom Royal Thai Air Force Base, in Thailand.  As such, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Post-service treatment records confirm the Veteran's diagnosis of Parkinson's disease.  Therefore, service connection is warranted for Parkinson's disease on a presumptive basis due to herbicide exposure.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for Parkinson's disease is granted.

Entitlement to service connection for Parkinson's disease is granted.


REMAND

The Veteran is claiming service connection for hypothyroidism, as due to herbicide exposure.  See November 2009 notice of disagreement (raising the issue of hyperthyroidism); January 2010 statement in support of claim.  

The Veteran's medical records show a history of, and treatment for, hypothyroidism.  See, e.g., private treatment records from January 2011 (within private treatment records received December 2012).  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In this case, the medical evidence establishes that the Veteran has hypothyroidism, which he believes to be associated with herbicide exposure.  As explained above, the Board has found that the Veteran served near the perimeter of the Nakhon Phanom Royal Thai Air Force Base, in Thailand.  As such, he is presumed to have been exposed to herbicides in service.  Although hypothyroidism is not a disease presumed to be associated with herbicide exposure, so as to warrant presumptive service connection, service connection could still be granted on a direct basis, if there is evidence that the disability is related to the Veteran's herbicide exposure.  As such, the Board finds that VA must provide a VA examination to determine whether the Veteran's claimed hypothyroidism is related to his military service.

The Veteran is claiming service connection for GERD.  See November 2009 notice of disagreement.  Medical records show a history of, and treatment for, GERD.  See, e.g., private treatment records from January 2011 (within private treatment records received December 2012).  The May 1970 separation examination is silent for gastrointestinal issues.  Similarly, the Veteran denied a history of indigestion or gastrointestinal trouble.  See also December 1969 periodic examination.  Service treatment records, however, show complaints of, and treatment for, stomach cramps and sore throat in January 1961 and December 1963.  In view of this, the Board finds that a VA examination is warranted with regard to the Veteran's claimed GERD.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Veteran is claiming service connection for tinnitus.  See November 2009 notice of disagreement.  A July 2010 VA examination shows complaints of constant bilateral tinnitus.  The Veteran reported military noise exposure from construction equipment, aircrafts on the flight line, and firearms qualification.  He reported onset of periodic tinnitus approximately 21 years earlier (therefore, circa 1989) with symptoms becoming constant six years earlier.  The VA examiner was asked to opine as to whether it is at least as likely as not that a documented decibel change in service was the first manifestation of the Veteran's tinnitus.  The examiner provided a negative opinion.  For his rationale, the examiner simply noted that an August 1996 examination showed normal threshold bilaterally except for moderate loss at 4000 Hz in the left ear, and that later results from December 1969, May 1970, July 1985, and September 1993 all show normal thresholds al all frequencies, including 4000 Hz in the left ear.  This opinion lacks a clear a medical explanation for its conclusion.  Moreover, the rationale did not address the Veteran's reported noise exposure in service or consider whether the current tinnitus is related to such noise exposure.  For these reasons, the Board finds this opinion and rationale to be inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As such, the Board finds that a remand for a new opinion is warranted.

VA treatment records were last associated with the claims file in August 2013 (in Virtual VA).  On remand, VA should obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for VA examinations for his claimed hypothyroidism, GERD, and tinnitus.  Review of the claims file should be noted in the examiner's report.

For hypothyroidism, the examiner should respond to the following:

(a)  Is the Veteran's hypothyroidism as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service, to include herbicide exposure?  Please assume that the Veteran was exposed to Agent Orange during service in Thailand.

(b)  If not, is the hypothyroidism at least as likely as not proximately due to his service-connected Parkinson's disease?  If not, then is it at least as likely as not that the hypothyroidism has been aggravated (permanently worsened beyond it natural progression) by his service-connected Parkinson's disease?  

For GERD, the examiner should respond to the following:

Is the Veteran's GERD as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider service treatment records that show treatment for stomach cramps and sore throat in January 1961 and December 1963.

For tinnitus, the examiner should respond to the following:

Is the Veteran's tinnitus as least as likely as not (probability of 50 percent or more) related to his noise exposure in service?  Please address the Veteran reported exposure to aircraft noise, construction noise, heavy equipment noise; gun fire and explosives, and fabrication shop noise.  See April 2012 statement.  Please also consider service treatment records that show treatment for left ear symptoms.

The examiner should provide a comprehensive rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


